Breitel, J.
(dissenting in part). There is no disagreement with the general statements of law expressed in the majority opinion, but the first, third and fifth causes of action are deemed insufficient for the following reasons:
The first cause of action recites not a misrepresentation of fact but one of law, to wit, “ that plaintiffs were not entitled to receive rent from the occupants of the said demised premises.” Moreover, the allegation is conclusory; it relates to a mere expression of opinion; and there is no basis set forth Avhy this advice was or should have been followed.
The third cause of action merely recites that the other defendants “ instructed and induced defendant Industrial Rehabilitation Corporation to dishonor its promissory note ”. This is purely conclusory and, in addition, asserts no basis, by way of relationship or otherwise, why Industrial should have followed any such purported instruction or inducement.
The fifth cause of action then fails because, alleging a conspiracy based on the prior causes of action, there is no sufficient cause of action to support the over-all allegations.
These are not mere technical defects, as demonstrated by the fact that plaintiffs have now attempted to plead a sufficient complaint three times, twice with the benefit of instructive advice from Special Term, and have not been able to do so. Indeed, all plaintiff has done in its pleading is to charge each defendant with “ inducing ” every other defendant with having failed to perform its obligation, as if the Avord “inducing” alone had some operative factual content, which it does not have except in some meaningful factual context.
*35Accordingly, the most recent order of Special Term should be affirmed in all respects.
Botein, P. J., and Rabin, J., concur with McNally, J.; Breitel, J., dissents in part and votes to affirm, in opinion in which Valente, J., concurs.
Judgment entered July 24, 1958 and the orders dated February 24, 1958 reversed, on the law, with costs to appellants; the motion of defendant General Electric Company to dismiss the second amended complaint denied; the motion of defendant Joseph P. Day, Inc. to dismiss the said complaint modified to the extent of granting the motion as to the second cause of action, and otherwise denied; the appeals from the orders dated August 20, 1957 and November 21, 1957, dismissing the original and first amended complaints, dismissed, without costs.
Settle order.